Citation Nr: 1813395	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-20 153A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a mild obstructive disease.  

2. Entitlement to a rating in excess of 10 percent for tinnitus, to include as on an extraschedular basis.

3. Entitlement to a rating in excess of 60 percent for pulmonary sarcoidosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1971 to August 1974 and from August 1984 to November 1994. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2010 and May 2012 rating decisions issued by Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 


FINDING OF FACT

In February 2018, prior to the promulgation of a decision in the appeal, the Veteran, through his authorized representative, submitted a written request to withdraw all pending appeals.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. §§ 7105, 7108 (2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C. § 7105(a) (2012); 38 C.F.R. § 20.200 (2017).  A substantive appeal may be withdrawn in writing by an appellant or authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2017).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.

In the present case, in February 2018, the Veteran submitted a statement in which he expressed his desire to withdraw all pending appeals.  As the Veteran has withdrawn the substantive appeals, the Board does not have jurisdiction to decide the appeals.  Therefore, the appeals must be dismissed.  38 C.F.R. § 20.204 (2017).


ORDER

The appeals are dismissed.




		
Kristin Haddock 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


